NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                           FILED
                              FOR THE NINTH CIRCUIT
                                                                           OCT 07 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ANTHONY LEE TAYLOR,                               No. 13-16944

                 Plaintiff - Appellant,           D.C. No. 1:11-cv-02042-BAM

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                          for the Eastern District of California
                     Barbara McAuliffe, Magistrate Judge, Presiding

                               Submitted October 5, 2015**

Before:        THOMAS, Chief Judge, D.W. NELSON and LEAVY, Circuit Judges.

       Anthony Lee Taylor appeals pro se from the district court’s judgment

affirming the Commissioner of Social Security’s denial of his application for

supplemental security income under Title XVI of the Social Security Act. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review the district court’s order de

novo, Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and affirm.

      The Administrative Law Judge (“ALJ”) provided specific, clear and

convincing reasons to discount Taylor’s testimony regarding the intensity,

persistence, and limiting effects of his pain, his immobility, and the side effects of

medications. First, the ALJ reasonably determined that Taylor’s allegation that he

was completely disabled as a result of his gout was not supported by the medical

evidence. See Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

      Second, the ALJ also reasonably considered that since filing his application

in October 2008, Taylor received limited treatment for his symptoms and that he

had not been fully compliant with the conservative treatment that he did receive or

that was recommended for his hypertension. See Parra v. Astrue, 481 F.3d 742,

751 (9th Cir. 2007); Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

      Third, in assessing Taylor’s credibility, the ALJ also reasonably took into

account Taylor’s poor work history. See Thomas v. Barnhart, 278 F.3d 947, 959

(9th Cir. 2002) (noting that claimant “had an extremely poor work history and has

shown little propensity to work in her lifetime, which negatively affected her

credibility regarding her inability to work”) (internal quotation marks omitted).

      Taylor nevertheless contends that the ALJ erred in discrediting his testimony

                                           2
because two treating physicians certified that he could not return to work.

Although two physicians examined Taylor in connection with his unemployment

insurance claim and certified that he could not return to work for several months,

neither opined that Taylor was permanently disabled. Moreover, although Taylor’s

treating physician noted that he did not foresee him returning to his previous job,

he repeatedly encouraged Taylor to change his job or seek retraining.

      Finally, Taylor’s contention that the ALJ’s hypothetical to the vocational

expert was incomplete essentially restates his argument that the ALJ improperly

discredited his testimony regarding the limiting effects of his symptoms. Although

Taylor argues for a different reading of the record, the ALJ’s interpretation of the

evidence was rational and should be upheld. See Tommasetti v. Astrue, 533 F.3d
1035, 1038 (9th Cir. 2008).

      AFFIRMED.




                                          3